Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action: Election/Restrictions
Amended Claims 1-21 (dated 05/19/2021) are pending in this application and are now under consideration for examination. 
Restriction to one of the following inventions is required under 35 U.S.C. 121:
Group I: Claims 1-11 in part, drawn to a method for producing C4-C20 gamma lactone … comprising a recombinant CYP450 protein selected from SEQ ID NO: 1, SEQ ID NO: 3 or SEQ ID NO: 5…, classified in CPC: C12Y10/102; C12Y102/02; C12P17/04.
Group II: Claims 12-21 in part, drawn to a method for producing C4-C20 gamma lactone … incubating a transformed host cell comprising a nucleotide encoding CYP450 selected from SEQ ID NO: 2, SEQ ID NO: 4 or SEQ ID NO: 6……, classified in; CPC: C12N15/52; C12P17/04.
The inventions are distinct, each from the other because of the following reasons:
	Inventions are unrelated if it can be shown that they are not disclosed as capable of use together and they have different modes of operation, different functions, or different effects (MPEP § 806.04, MPEP § 808.01). Also, product and process inventions are distinct if any of the following can be shown: (1) that the process as claimed can be used to make another and materially different product, (2) that the product claimed can be used in a materially different process of using that product, or (3) that the product claimed can be made by another and materially different process (MPEP § 806.05(h)). These inventions are different or distinct for the following reasons.

Election of Sequence
Groups’ I-II contains claims directed to the following patentably distinct sequences of the claimed invention: the various sequences recited in the claims, Group I amino acid sequences SEQ ID NOs: 1, 3 and 5 (Group I, in claims 1 and 4-6); and Group II nucleotide sequences SEQ ID NOs: 2, 4 and 6 (Group II, in claims 12 and 14-16)  have specific structure and activities. The above products can be used exclusive of each other such that they do not share unity of invention under 37 CFR 1.475.
 Applicant is required under 35 U.S.C. 121 and 372 to elect 1 (one) amino acid sequence from  SEQ ID NOs: 1, 3 and 5 (Group I, in claims 1 and 4-6); and elect 1 (one) nucleotide from SEQ ID NOs: 2, 4 and 6 (Group II, in claims 12 and 14-16) on the merits to which the claims are restricted. Note that this is a restriction requirement to sequence and NOT a species election. 
MPEP 803.04 states: Nucleotide sequences encoding different proteins are structurally distinct chemical compounds and are unrelated to one another. These sequences are thus deemed to normally constitute independent and distinct inventions with the meaning of 35 U.S.C. 121. Absent evidence to the contrary, each such nucleotide sequence is presumed to represent an independent and distinct invention, subject to a restriction requirement pursuant to 35 U.S.C. 121 and 37 CFR 1.141et seq. It has been determined that 1(ONE) sequence constitutes a reasonable number for examination purposes under the present conditions. At present the huge number of submissions of claims directed to various sequences, such as nucleic acids or polypeptides, is so large that the election of sequence of this type is now deemed to be practically appropriate so as to not overwhelm the examination and search 
Election of Species
This application contains claims directed to the following patentably distinct species of the claimed invention: 
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species from the following Groups I-II claims for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable:
Group I, in claim 7: elect a single C4-C20 carboxylic substrate from C4-C20 carboxylic acid; … a mono-, di- or triglyceride of a C4-C20 carboxylic acid or a specific combination thereof; 
Group I, in claim 8: elect a single C4-C20 carboxylic substrate from C4-C20 carboxylic acid; … an unsaturated C4-C20 carboxylic acid or a specific combination thereof; 
	Group I, in claim 9; elect a single C4-C20 gamma lactone selected from -heptalactone, -octalactone,… and tetradecanoic acid;
 	Group I, in claim 10; elect a single C4-C20 gamma lactone selected from -undecalactone, -undecenolactone,… and undecenoic acid;
	Group I, in claim 11: elect a single C4-C20 gamma lactone selected from -hexalactone, -heptalactone,… and tetradecanoic acid;
Group II, in claim 17: elect a single C4-C20 carboxylic substrate from C4-C20 carboxylic acid; … a mono-, di- or triglyceride of a C4-C20 carboxylic acid or a specific combination thereof; 
Group II, in claim 18: elect a single C4-C20 carboxylic substrate from C4-C20 carboxylic acid; … an unsaturated C4-C20 carboxylic acid or a specific combination thereof; 
	Group II, in claim 19; elect a single C4-C20 gamma lactone selected from -heptalactone, -octalactone,… and tetradecanoic acid;
 	Group II, in claim 20; elect a single C4-C20 gamma lactone selected from -undecalactone, -undecenolactone,… and undecenoic acid;
	Group II, in claim 21: elect a single C4-C20 gamma lactone selected from -hexalactone, -heptalactone,… and tetradecanoic acid;
	Applicant is advised that a reply to this requirement must include an identification of the species that is elected consonant with this requirement, and a listing of all claims readable thereon, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
There is an examination and search burden for these patentably distinct species due to their mutually exclusive characteristics. The species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search queries); and/or the prior art applicable to one species would not likely be applicable to another species; and/or the species are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election of the species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are 
Should applicant traverse on the ground that the species are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the species to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.

	Because these inventions are distinct for the reasons given above and have acquired a separate status in the art as shown by their different classification, restriction for examination purposes as indicated is proper.
Applicant is advised that the reply to this requirement to be complete must include an election of the invention to be examined even though the requirement be traversed (37 CFR 1.143).
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise include all the limitations of an allowed generic claim as provided by 37 CFR 1.141. If claims are added after the election, applicant must indicate which are readable upon the elected species. MPEP § 809.02(a).
The groups have acquired separate status in the art and separate fields of search.
and there would be a serious search and examination burden if restriction were not required because one or more of the following reasons apply:
(a) the inventions have acquired a separate status in the art in view of their different classification;
(b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter;
(c) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries); 
(d) the prior art applicable to one invention would not likely be applicable to another invention;
(e) the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph. 
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
 The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of 
If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.
Rejoinder of restricted inventions
The examiner has required restriction between product and process claims.  Where applicant elects claims directed to the product, and a product claim is subsequently found allowable, withdrawn process claims that depend from or otherwise include all the limitation of the allowable product claim will be rejoined in accordance with the provisions of M.P.E.P. 821.04. Process claims that depend from or otherwise include all the limitation of the patentable product will be entered as a matter of right if the amendment is presented prior to final rejection or allowance, whichever is earlier.  Amendments submitted after allowance are governed by 37 C.F.R. 1.312.
	In the event of a rejoinder, the requirement for restriction between the product claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 C.F.R. 1.104. thus, to be allowable, the rejoined claims must meet the criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until an elected product claim is found allowable, an otherwise proper restriction requirement between product claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowed product claim will not be rejoined. See “Guidance on Treatment of Product and Process Claims in light of In re Ochiai, In re Brouwer and 35 U.S.C. 103(b), 1184 O.G. 86 (March 26, 1996). Additionally, in order to retain the right to rejoinder in accordance with the above policy, applicant is advised that process claims should be amended during prosecution either to maintain dependency on the product claims or Failure to do so may result in a loss of the right to rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See M.P.E.P. 804.01.

To ensure that each document is properly filed in the electronic file wrapper, it is requested that each of amendments to the specification, amendments to the claims, Applicants’ remarks, requests for extension of time, and any other distinct papers be submitted on separate pages.  
It is also requested that Applicants identify support, within the original application, for any amendments to the claims and specification.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GANAPATHIRAMA RAGHU whose telephone number is (571)272-4533. The examiner can normally be reached on M-F 8:30am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Mondesi can be reached on 408-918-7584. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information 

	
	/GANAPATHIRAMA RAGHU/           Primary Examiner, Art Unit 1652